DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/01/2021.
Election/Restrictions
Applicant’s election of Invention II drawn to claims 7-18 in the reply filed on 10/14/2020 is acknowledged. Election was made without traverse in the reply filed on 10/14/2020.
Claims 1-6 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/11/2019, 02/22/2019, 10/14/2020, and 03/01/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9-10, 16-18, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable by Herr et al. US 20170136144 A1 “Herr” and in further view of DesNoyer et al. US 20050288481 A1 “DesNoyer”.
In regard to claim 7, Herr teaches “An echogenic medical implant composition comprising: an injectable or implantable material and one or more carbon-based ultrasound contrast agent […]” [0009, 0098, 0221, 0222].
In regard to an echogenic medical implant composition comprising an injectable or implantable material, Herr discloses “In more particular embodiments, the present invention provides a method of vas-occlusive contraception involving non-surgical or surgical isolation of the vas deferens and 
In regard to the echogenic medical implant composition comprising one or more carbon-based ultrasound contrast agent, Herr discloses “Aspect 147 is the composition of any of Aspects 140-146 comprising one or more ultrasound contrast agents” [0098]. Therefore, the echogenic medical implant (i.e. the occlusive substance) can include one or more ultrasound contrast agents. 
In regard to the ultrasound contrast agent being carbon-based, Herr discloses “In some embodiments, the ultrasound contrast-enhancing agent includes gas-containing microbubble or microspheres” [0221] and “Useful polymers for microbubbles may include, but are not limited to, polystyrene, neoprene, polyetherether 10 ketone (PEEK), polyethylene, polypropylene, polyetherketoneetherketoneketone (PEKEKK), nylon, TEFLON® TFE, polyethylene terephthalate (PETE), TEFLON® FEP, TEFLON® PFA, and polymethylpentene (PMP). The polymers may be insoluble in DMSO. Useful polysaccharides for microbubbles include, but are not limited to, cellulose, cellophane, or carboxymethyl cellulose, or any derivative thereof” [0222]. The useful polymers that may be used for the microbubbles in this case are all carbon-based polymers. In this case, since the ultrasound contrast-
Herr does not teach the carbon-based ultrasound contrast agent as “having only non-covalent interaction with the injectable or implantable material”.
DesNoyer teaches that the carbon-based ultrasound contrast agent as “having only non-covalent interaction with the injectable or implantable material” [0203, 0204, 0236, 0181].
In regard to carbon-based ultrasound contrast agents, DesNoyer discloses “A “diagnostic agent” is a type of bioactive agent that can be used, for example, in diagnosing the presence, nature, or extent of a disease or medical condition in a subject […] Diagnostic agents include for example, contrast agents for use in connection with ultrasound imaging […]” [0203]. Therefore, contrast agents can be utilized to perform ultrasound imaging. Furthermore, in regard to carbon-based ultrasound agents DesNoyer discloses “Examples of biobeneficial agents include, but are not limited to, many of the polymers listed above such as, for example, carboxymethylcellulose; poly(alkylene glycols) such as, for example, PEG; poly(N-vinyl pyrrolidone); poly(acrylamide methyl propane sulfonic acid); poly(styrene sulfonate); sulfonated polysaccharides such as, for example, sulfonated dextran; sulfated polysaccharides such as, for example, sulfated dextran and dermatan sulfate; and glycosaminoglycans such as, for example, hyaluronic acid and heparin; and any derivatives, analogs, homologues, congeners, salts, copolymers and combinations thereof” [0204]. These polymers are all carbon-based, therefore under broadest reasonable interpretation, the ultrasound-contrast agents are carbon-based.
In regard to the carbon-based ultrasound contrast agents having only non-covalent interaction with the injectable or implantable material, DesNoyer discloses “In other embodiments, the agents can be chemically connected to a polymer by non-covalent bonds such as for example, by ionic bonds, intermolecular attractions, or a combination thereof” [0236]. Therefore, non-covalent bonds can be formed between the contrast agent (i.e. the carbon-based ultrasound contrast agent) and the polymer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the echogenic medical implant composition of Herr such that the carbon-based ultrasound contrast agent has only non-covalent interaction with the injectable or implantable material as disclosed in DesNoyer in order to allow the contrast agent to attach to the injectable or implantable material. With the exception of ionic bonds, non-covalent interactions such as hydrogen bonds and van de Waals interactions allow for weaker connection between elements. Depending on the desired period of time for the echogenic medical implant to remain visible under an ultrasound imaging technique, the carbon-based ultrasound agent can be selected to have a stronger (i.e. ionic bond) or a weaker interaction with the injectable or implantable material. Utilizing a non-covalent interaction between the carbon-based ultrasound contrast agent and the injectable or implantable material is one of a finite number of way in which to connect these two entities, therefore it would be obvious to create an echogenic medical implant with this type of interaction.
In regard to claim 9, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Herr. Likewise, Herr teaches “wherein the carbon-based ultrasound contrast agent has an average diameter in the range of from about 0.1 nm to 10 µm” [0196, 0221, 0222, 0112, and 0224].
In regard to the carbon-based ultrasound contrast agent, Herr discloses “For example, the imaging agent can be or include an ultrasound contrast agent such as microbubbles or can be or include 
In regard to the carbon-based ultrasound contrast agent having an average diameter ranging between 0.1 nm to 10 µm, Herr discloses “wherein microbubbles are present in the substance and the microbubbles have an average size in the range from about 1 to about 1,000 µm in diameter” [0112] and “In embodiments, the microbubbles or microspheres of the invention can vary in size, or can be provided in a fairly uniform size range. The microbubbles can range in size from about 0.10 to about 1,000 µm in diameter. However, a substantially uniform size range is preferred to provide maximum contrast. For example, the microbubbles can be provided in a size ranging from about 1-2, 2-3, 3-4, 4-5, 5-6, 6-8, or 8-10 µm in diameter” [0224].  In this case, since the microbubbles can have an average size in the range from about 0.10 to about 1,000 µm in diameter and the preferred size ranges from 1-10 µm in diameter (i.e. which is within the range of 0.1 nm to 10 µm), under broadest reasonable interpretation, the carbon-based ultrasound contrast agent can have an average diameter in the range of from about 0.1 nm to 10 µm.
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Herr teaches “wherein the carbon-based ultrasound contrast agent has an average diameter in the range of from about 1-10 µm [0196, 0221, 0222, 0112, and 0224].
In regard to the carbon-based ultrasound contrast agent, Herr discloses “For example, the imaging agent can be or include an ultrasound contrast agent such as microbubbles or can be or include a dye” [0196]. Furthermore, Herr discloses “In some embodiments, the ultrasound contrast-enhancing agent includes gas-containing microbubble or microspheres” [0221] and “Useful polymers for microbubbles may include, but are not limited to, polystyrene, neoprene, polyetherether 10 ketone (PEEK), polyethylene, polypropylene, polyetherketoneetherketoneketone (PEKEKK), nylon, TEFLON® TFE, polyethylene terephthalate (PETE), TEFLON® FEP, TEFLON® PFA, and polymethylpentene (PMP). The polymers may be insoluble in DMSO. Useful polysaccharides for microbubbles include, but are not limited to, cellulose, cellophane, or carboxymethyl cellulose, or any derivative thereof” [0222]. The useful polymers that may be used for the microbubbles in this case are all carbon-based polymers. In this case, since the ultrasound contrast-enhancing agent includes microbubbles and the microbubbles are composed of polymers which are carbon-based, under broadest reasonable interpretation, the ultrasound contrast agent is carbon-based. Therefore, the ultrasound contrast agent can include microbubbles that can provide contrast within the body of the patient.
In regard to the carbon-based ultrasound contrast agent having an average diameter ranging between 0.1 nm to 10 µm, Herr discloses “wherein microbubbles are present in the substance and the microbubbles have an average size in the range from about 1 to about 1,000 µm in diameter” [0112] and “In embodiments, the microbubbles or microspheres of the invention can vary in size, or can be provided in a fairly uniform size range. The microbubbles can range in size from about 0.10 to about 1,000 µm in diameter. However, a substantially uniform size range is preferred to provide maximum contrast. For example, the microbubbles can be provided in a size ranging from about 1-2, 2-3, 3-4, 4-5, 
In regard to claim 16, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Herr. Likewise, Herr teaches “wherein the injectable or implantable material comprises one or more of hydrogels, coatings, microparticles, microgels, nanoparticles, nanogels, foams, sponges, electrospun meshes or fibers, microfibers, and/or nanofibers” [0203].
In regard to the injectable or implantable material comprising one of more of the listed components, Herr discloses “In embodiments, the substance is any substance which forms an occlusion inside the vas deferens when administered into the lumen. […] The substance can also be a medical device, such as a nanoparticle, stent-like device, electro-spun mesh, or a nanobot” [0203]. In this case, the substance constitutes an injectable or implantable material since it can be administered into the lumen. Furthermore, Herr discloses “Optionally, using ultrasound as guidance for performing percutaneous vas injections is critically needed because […] 4) the physician can visualize the polymer forming a hydrogel in situ in real time” [0244]. In this case, since the polymer can form a hydrogel in the vas deferens, under broadest reasonable interpretation, the polymer constitutes an injectable or implantable material that comprises a hydrogel. Additionally, since the substance can be a medical device such as nanoparticles and electro-spun mesh, under broadest reasonable interpretation, the injectable or implantable material comprised one or more of the materials specified within the claim.
In regard to claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Herr. Likewise, Herr 
In regard to the injectable or implantable material comprising one or more of the listed materials, Herr discloses “The composition of claim 13, wherein the shell of the microbubbles comprises a polymer comprising one or more of natural or synthetic monomers, polymers, copolymers or block copolymers, biocompatible monomers, polymers, copolymers or block copolymers, polystyrene, neoprene, polyetherether 10 ketone (PEEK), carbon reinforced PEEK, polyphenylene, PEKK, PAEK, polyphenylsulphone, polysulphone, PET, polyurethane, polyethylene, low-density polyethylene (LDPE), linear low-density polyethylene (LLDPE), high-density polyethylene (HDPE), polypropylene, polyetherketoneetherketoneketone (PEKEKK), nylon, TEFLON® TFE, polyethylene terephthalate (PETE), TEFLON® FEP, TEFLON® PFA, and/or polymethylpentene (PMP) styrene maleic anhydride, styrene maleic acid, polyurethane, silicone, polymethyl methacrylate, polyacrylonitrile, poly (carbonate-urethane), poly (vinylacetate), nitrocellulose, cellulose acetate, urethane, urethane/carbonate, polylactic acid, polyacrylamide (PAAM), poly (N-isopropylacrylamine) (PNIPAM), poly (vinylmethylether), poly (ethylene oxide), poly (ethyl (hydroxyethyl) cellulose), poly(2-ethyl oxazoline), polylactide (PLA), polyglycolide (PGA), poly(lactide-co-glycolide) PLGA, poly(e-caprolactone), polydiaoxanone, polyanhydride, trimethylene carbonate, poly(.beta.-hydroxybutyrate), poly(g-ethyl glutamate), poly(DTH-iminocarbonate), poly(bisphenol A iminocarbonate), poly(orthoester) (POE), polycyanoacrylate (PCA), polyphosphazene, polyethyleneoxide (PEO), polyethylglycol (PEG), polyacrylacid (PAA), polyacrylonitrile (PAN), polyvinylacrylate (PVA), polyvinylpyrrolidone (PVP), polyglycolic lactic acid (PGLA), poly(2-
In regard to claim 18, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Herr. Likewise, Herr teaches “wherein the injectable or implantable material is ultrasound visible for weeks, months, or years, or greater than 1 year, or for 1-5 years” [0268, 0105].
In regard to the injectable or implantable material being ultrasound visible for weeks, months, or years, or greater than 1 year, or for 1-5 years, Herr discloses “In embodiments, the vas-occlusive polymer is monitored at various times following administration. For example, it can be monitored using ultrasound at various times, including, days, weeks, months, and years after administration to determine whether it is still there and to monitor its integrity” [0268]. Furthermore, Herr discloses “Aspect 157 is the composition of any of Aspects 140-156, which is capable of polymerizing into a polymer and wherein the polymer is non-biodegradable in a human or animal body or begins to degrade in a human or animal body 1-3 years after implantation, or 2-5 years after implantation, or 3-10 years 
In regard to claim 23, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Herr. Likewise, Herr teaches “wherein the carbon-based ultrasound contrast agent is dispersed homogenously or uniformly in the injectable or implantable material” [0221, 0222, and 0326].
In regard to the carbon-based ultrasound contrast agent, Herr discloses “In some embodiments, the ultrasound contrast-enhancing agent includes gas-containing microbubble or microspheres” [0221] and “Useful polymers for microbubbles may include, but are not limited to, polystyrene, neoprene, polyetherether 10 ketone (PEEK), polyethylene, polypropylene, polyetherketoneetherketoneketone (PEKEKK), nylon, TEFLON® TFE, polyethylene terephthalate (PETE), TEFLON® FEP, TEFLON® PFA, and polymethylpentene (PMP). The polymers may be insoluble in DMSO. Useful polysaccharides for microbubbles include, but are not limited to, cellulose, cellophane, or carboxymethyl cellulose, or any derivative thereof” [0222]. The useful polymers that may be used for the microbubbles in this case are all carbon-based polymers. In this case, since the ultrasound contrast-enhancing agent includes microbubbles and the microbubbles are composed of polymers which are carbon-based, under broadest reasonable interpretation, the ultrasound contrast agent is carbon-based.

In regard to claim 24, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Herr. Likewise Herr teaches “wherein the injectable or implantable material comprises one or more polymer-solvent solution” [0277, 0218].
In regard to the injectable or implantable material comprising one or more polymer-solvent solution, Herr discloses “Thus, embodiments provide occlusive substance that are (1) effective long-term, (2) reversible, and (3) detectable by (i) ultrasound, (ii) radio-frequency, (iii) infrared, and/or (iv) photoacoustic imaging. Embodiments of the present invention include an occlusive substance which includes at least one polymer, a solvent medium, and at least one imaging agent, such that the occlusion in detectable when the substance is injected into a body cavity or lumen” [0277]. In this case, since the occlusive substance can include at least one polymer and a solvent medium, under broadest reasonable interpretation, the occlusive substance can comprise one or more polymer-solvent solution. Furthermore, Herr discloses “In embodiments, other constituents are included in the vas-occlusive polymer solution […] Additionally, the vas-occlusive polymer and/or solvent can be innately spermicidal, such that no exogenous spermicidal agent is included” [0218]. In this case, since the vas-occlusive polymer solution can be a vas-occlusive polymer and/or solvent, under broadest reasonable 
In regard to claim 25, due to its dependence on claim 24, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Herr. Likewise, Herr teaches “wherein the one or more of the polymer-solvent solutions comprises one or more polymers of polyethylene glycol (PEG)” [0219].
In regard to the one or more polymer-solvent solutions comprising one or more polymers of polyethylene glycol (PEG), Herr discloses “In one embodiment, the vas-occlusive polymer may be modified or cross-linked with fusion proteins, amino acid sequences, or peptides (natural or synthetic). In one aspect, the polymer may be modified with polyethylene glycol (PEG), where PEGylation may enhance the biocompatibility of the polymer” [0219]. In this case, since the vas-occlusive polymer may be modified with polyethylene glycol (PEG) to enhance the biocompatibility of the polymer, under broadest reasonable interpretation, the one or more polymer-solvent solutions can comprise one or more polymers of polyethylene glycol (PEG).
In regard to claim 26, due to its dependence on claim 24 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Herr. Likewise, Herr teaches “wherein one or more of the polymer-solvent solutions comprises the carbon-based ultrasound contrast agent” [0220, 0221, and 0222].
In regard to one or more of the polymer-solvent solutions comprising the carbon-based ultrasound contrast agent, Herr discloses “In embodiments, the vas-occlusive polymer solution is formulated to include an ultrasound contrast-enhancing agent such that is or becomes echogenic. The ultrasound contrast agent can be microbubbles, or any other known ultrasound contrast agent or which becomes known in the art” [0220]. In this case, since the vas-occlusive polymer solution can be formulated to include an ultrasound contrast-enhancing agent (i.e. an ultrasound contrast agent), under 
In regard to the ultrasound contrast agent being carbon-based, Herr discloses “In some embodiments, the ultrasound contrast-enhancing agent includes gas-containing microbubble or microspheres” [0221] and “Useful polymers for microbubbles may include, but are not limited to, polystyrene, neoprene, polyetherether 10 ketone (PEEK), polyethylene, polypropylene, polyetherketoneetherketoneketone (PEKEKK), nylon, TEFLON® TFE, polyethylene terephthalate (PETE), TEFLON® FEP, TEFLON® PFA, and polymethylpentene (PMP). The polymers may be insoluble in DMSO. Useful polysaccharides for microbubbles include, but are not limited to, cellulose, cellophane, or carboxymethyl cellulose, or any derivative thereof” [0222]. The useful polymers that may be used for the microbubbles in this case are all carbon-based polymers. In this case, since the ultrasound contrast-enhancing agent includes microbubbles and the microbubbles are composed of polymers which are carbon-based, under broadest reasonable interpretation, the ultrasound contrast agent is carbon-based.
In regard to claim 27, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Herr. Likewise, Herr teaches “wherein the injectable or implantable material comprises crosslinkable or crosslinked polyethylene glycol tetramers” [0219].
In regard to the injectable or implantable material comprising crosslinkable or crosslinked polyethylene glycol tetramers, Herr discloses “In one embodiment, the vas-occlusive polymer may be modified or cross-linked with fusion proteins, amino acid sequences, or peptides (natural or synthetic). In one aspect, the polymer may be modified with polyethylene glycol (PEG), where PEGylation may enhance the biocompatibility of the polymer” [0219]. In this case, since the vas-occlusive polymer (i.e. the injectable or implantable material) may be cross-linked with fusion proteins and the polymer can be 
In regard to claim 28, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Herr. Likewise, Herr discloses “The composition of claim 7, which is capable of being formed by crosslinking” [0225].
In regard to the composition of claim 7 being capable of being formed by crosslinking, Herr discloses “For example, microbubbles or microspheres of the invention can be crosslinked to the polymer gel. The microbubbles or microspheres can be added separately to the gel solution and mixed to form a homogenous solution” [0225]. Since the microbubbles can be crosslinked to the polymer gel (i.e. the injectable or implantable material), under broadest reasonable interpretation, the composition of claim 7 is capable of being formed by crosslinking.
In regard to claim 29, due to its dependence on claim 7 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Herr. Likewise, Herr teaches “The composition of claim 7, which is capable of being formed in situ” [0009].
In regard to the composition of claim 7 being capable of being formed in situ, Herr discloses “According to embodiments, the polymer or substance can be administered as a solution and form an occlusion or mass in the lumen of the vas deferens in situ” [0009]. Since the polymer or substance can be administered as a solution and can form an occlusion or mass in the vas deferens in situ, under broadest reasonable interpretation, the composition is capable of being formed in situ.
In regard to claim 30, Herr teaches “An echogenic medical implant composition comprising: one or more carbon-based ultrasound contrast agent dispersed in an injectable or implantable material” [0009, 0098, 0221, 0222].
In regard to the echogenic medical implant, Herr discloses “In more particular embodiments, the present invention provides a method of vas-occlusive contraception involving non-surgical or surgical 
In regard to the echogenic medical implant composition comprising one or more carbon-based ultrasound contrast agent, Herr discloses “Aspect 147 is the composition of any of Aspects 140-146 comprising one or more ultrasound contrast agents” [0098]. Therefore, the echogenic medical implant (i.e. the occlusive substance) can include one or more ultrasound contrast agents. 
In regard to the ultrasound contrast agent being carbon-based, Herr discloses “In some embodiments, the ultrasound contrast-enhancing agent includes gas-containing microbubble or microspheres” [0221] and “Useful polymers for microbubbles may include, but are not limited to, polystyrene, neoprene, polyetherether 10 ketone (PEEK), polyethylene, polypropylene, polyetherketoneetherketoneketone (PEKEKK), nylon, TEFLON® TFE, polyethylene terephthalate (PETE), TEFLON® FEP, TEFLON® PFA, and polymethylpentene (PMP). The polymers may be insoluble in DMSO. Useful polysaccharides for microbubbles include, but are not limited to, cellulose, cellophane, or carboxymethyl cellulose, or any derivative thereof” [0222]. The useful polymers that may be used for the microbubbles in this case are all carbon-based polymers. In this case, since the ultrasound contrast-enhancing agent includes microbubbles and the microbubbles are composed of polymers which are carbon-based, under broadest reasonable interpretation, the ultrasound contrast agent is carbon-based.

DesNoyer teaches that the one or more carbon-based ultrasound contrast agent as “having only non-covalent interaction with the material” [0203, 0204, 0236, 0181].
In regard to carbon-based ultrasound contrast agents, DesNoyer discloses “A “diagnostic agent” is a type of bioactive agent that can be used, for example, in diagnosing the presence, nature, or extent of a disease or medical condition in a subject […] Diagnostic agents include for example, contrast agents for use in connection with ultrasound imaging […]” [0203]. Therefore, contrast agents can be utilized to perform ultrasound imaging. Furthermore, in regard to carbon-based ultrasound agents DesNoyer discloses “Examples of biobeneficial agents include, but are not limited to, many of the polymers listed above such as, for example, carboxymethylcellulose; poly(alkylene glycols) such as, for example, PEG; poly(N-vinyl pyrrolidone); poly(acrylamide methyl propane sulfonic acid); poly(styrene sulfonate); sulfonated polysaccharides such as, for example, sulfonated dextran; sulfated polysaccharides such as, for example, sulfated dextran and dermatan sulfate; and glycosaminoglycans such as, for example, hyaluronic acid and heparin; and any derivatives, analogs, homologues, congeners, salts, copolymers and combinations thereof” [0204]. These polymers are all carbon-based, therefore under broadest reasonable interpretation, the ultrasound-contrast agents are carbon-based.
In regard to the carbon-based ultrasound contrast agents having only non-covalent interaction with the material, DesNoyer discloses “In other embodiments, the agents can be chemically connected to a polymer by non-covalent bonds such as for example, by ionic bonds, intermolecular attractions, or a combination thereof” [0236]. Therefore, non-covalent bonds can be formed between the contrast agent (i.e. the carbon-based ultrasound contrast agent) and the polymer (i.e. the injectable or implantable material). In this case the polymer represents the injectable or implantable material because “A polymeric matric can comprise polymers that are biodegradable […] The compositions of the present 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the echogenic medical implant composition of Herr such that the carbon-based ultrasound contrast agent has only non-covalent interaction with the injectable or implantable material as disclosed in DesNoyer in order to allow the contrast agent to attach to the injectable or implantable material. With the exception of ionic bonds, non-covalent interactions such as hydrogen bonds and van de Waals interactions allow for weaker connection between elements. Depending on the desired period of time for the echogenic medical implant to remain visible under an ultrasound imaging technique, the carbon-based ultrasound agent can be selected to have a stronger (i.e. ionic bond) or a weaker interaction with the injectable or implantable material. Utilizing a non-covalent interaction between the carbon-based ultrasound contrast agent and the injectable or implantable material is one of a finite number of way in which to connect these two entities, therefore it would be obvious to create an echogenic medical implant with this type of interaction.
Claim 8, 11-15 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. US 20170136144 A1 “Herr” and in further view of DesNoyer et al. US 20050288481 A1 “DesNoyer” as applied to claims 7, 9-10, 16-18, 23-30 above, and further in view of Mohapatra et al. US 20130230496 A1 "Mohapatra".
In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, the combination of Herr and DesNoyer does not teach “wherein the carbon-based ultrasound contrast agent is a carbon-based material, carbon-based nanomaterial, and/or carbon-based allotrope, each comprising one or more of graphene, graphene powder, graphene oxide, 
Mohapatra teaches “wherein the carbon-based ultrasound contrast agent is a carbon-based material, carbon-based nanomaterial, and/or carbon-based allotrope, each comprising one or more of graphene, graphene powder, graphene oxide, nanoscale graphene oxide, reduced graphene oxide, nanoscale graphene oxide, graphene nanoribbons, graphene nanotubes, graphene sheets, graphene films, granulated graphene, graphene quantum dots, graphene nanoribbons, graphene nanocoils, graphene aerogels, graphene nanoplatelets, carbon nanotubes, single walled carbon nanotubes, double walled carbon nanotubes, or multiwalled carbon nanotubes, Attorney Docket No. WR-CONTRA-105-US Application No.: 16/104,701nanosheets, nanocones, nanoribbons, buckyballs, and/or fullerenes” [0060, 0007, 0010, 0063].
In regard to the carbon-based ultrasound contrast agent being one or more of the listed compounds, Mohapatra discloses “a hydrogel composition comprising a graphene, a chitosan, and a polyethylene (glycol) diacrylate (PEGDA)” [0060]. In this case, since the hydrogels are “responsive to specific molecules, such as glucose or antigens, and can be used as biosensors” [0007], under broadest reasonable interpretation, the hydrogel can be utilized as an echogenic medical implant composition and can include graphene as its carbon-based material, nanomaterial or allotrope.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the echogenic medical implant composition of Herr and DesNoyer with the graphene material as disclosed in Mohapatra in order to allow the echogenic medical implant used for photothermal therapy. As stated in Mohapatra, “Graphene shown higher photothermal sensitivity than carbon nanotubes (CNT) and was shown to be highly effective in photothermal therapy for cancer 
In regard to claim 11, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, Herr and DesNoyer does not explicitly teach “wherein the carbon-based ultrasound contrast agent is present in an amount ranging from about 10 ng/ml to 100 mg/ml”.
Mohapatra teaches “wherein one or more of the carbon-based material, carbon-based nanomaterial, and/or carbon-based allotrope is present in an amount ranging from about 10 ng/ml to 100 mg/ml” [0062, 0111].
In regard to the amount of carbon-based material ranging from about 10 ng/ml to 100 mg/ml, Mohapatra discloses “The carboxylic acid functionalized graphene can be prepared using graphene oxide at a concentration of approximately 0.25 mg/ml, 0.5 mg/ml, 1 mg/ml, 2 mg/ml, or 3 mg/ml” [0062]. Furthermore, Mohapatra discloses  and “To conjugate chitosan to the graphene-COOH, 1 mg/ml graphene-COOH suspensions (1 ml, 2 ml, 4 ml, 6 ml) were activated with EDC (30 mg) and NHS (30 mg) in 1 ml water for 30 minutes and added to 10 ml of water-soluble chitosan solution (10 mg/ml) in water” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Herr and DesNoyer so as to include the amount carbon-based ultrasound contrast agent ranging from about 10 ng/ml to 100 mg/ml as disclosed in Mohapatra in order to allow the body to include an amount of carbon-based material that can be easily imaged by an ultrasound apparatus. Should the amount of carbon-based material not be within this range then it is possible that the ultrasound device may not be able to detect the echogenic medical implant composition within the body. This could mean that more contrast agent has to be introduced into the patient which could potentially cause harm to the patient. By utilizing an amount within the range of about 10 ng/ml to 100 mg/ml, the need for the introduction of more contrast agent within the patient can be reduced, thus minimizing potential issues for the patient.
In regard to claim 12, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, the combination of Herr and DesNoyer does not teach “wherein the carbon-based ultrasound contrast agent is functionalized”.
Mohapatra teaches “wherein the carbon-based ultrasound contrast agent is functionalized” [0062, 0009].
In regard to the carbon-based ultrasound contrast agent being functionalized, Mohapatra discloses “The graphene used in the PCG hydrogel can be any graphene that can be covalently bonded to chitosan and PEGDA. In some embodiments, the graphene is functionalized with an oxygenous group such as hydroxyl, epoxide, or carboxyl. In one embodiment, the graphene is a carboxylic acid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Herr and DesNoyer so as to include the functionalized carbon-based ultrasound contrast agent as disclosed in Mohapatra in order to allow the echogenic medical implant composition to interact with the body in different ways. For example, the addition of a carboxyl group causes the structure to be able to form hydrogen bonds which can be formed and broken easily. By allowing the graphene (i.e. carbon-based material) to be functionalized, functional groups can be added to the structure to allow it to interact with the body such that it produces a meaningful difference in echogenicity or other factors affecting the detection of the carbon-based material by ultrasound.
In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, the combination of Herr and DesNoyer does not teach “wherein the carbon-based ultrasound contrast agent is functionalized with one or more functional group capable of providing, dictating, and/or affecting hydrophilicity, hydrophobicity, or amphiphilicity of the composition”.
Mohapatra teaches “wherein one or more of the carbon-based material, carbon-based nanomaterial, and/or carbon-based allotrope is functionalized with one or more functional group capable of providing, dictating, and/or affecting hydrophilicity, hydrophobicity, or amphiphilicity of the composition” [0062, 0089, 0090].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Herr and DesNoyer such that the carbon-based ultrasound contrast agent is functionalized as disclosed in Mohapatra in order to allow the echogenic medical implant composition to interact with the body in different ways. For example, the addition of a carboxyl group causes the structure to be able to form hydrogen bonds which can be formed and broken easily. By allowing the graphene (i.e. carbon-based material) to be functionalized, functional groups can be added to the structure to allow it to interact with the body such that it produces a 
In regard to claim 14, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, the combination of Herr and DesNoyer does not teach “wherein the carbon-based ultrasound contrast agent is functionalized with one or more functional group capable of providing, dictating, and/or affecting echogenicity of the composition”.
Mohapatra teaches “wherein the carbon-based ultrasound contrast agent is functionalized with one or more functional group capable of providing, dictating, and/or affecting echogenicity of the composition” [0081].
In regard to the one or more functional groups being capable of providing, dictating, and/or affecting echogenicity of the composition, Mohapatra discloses “A PCG hydrogel was prepared based on a chitosan modified graphene and poly(ethylene glycol) (PEG) according to FIG. 1. […] Chitosan was covalently bonded to graphene via amide bond by reactive the amine groups of chitosan with the COOH (i.e. carboxylic acid) groups of graphene in the presence of EDC and NHS” [0081]. Since the PCG hydrogel is formed by a reaction that involves reacting the amine groups of the chitosan and the carboxylic acid groups of the graphene, under broadest reasonable interpretation, this PCG hydrogel would include functional groups that are capable of providing, dictating, and/or affecting echogenicity of the composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Herr and DesNoyer so as to include the functionalized carbon-based ultrasound contrast agent as disclosed in Mohapatra in order to allow the echogenic medical implant composition to interact with the body in different ways. For example, the addition of a carboxyl group causes the structure to be able to form hydrogen bonds which can be formed and broken easily. By allowing the graphene (i.e. carbon-based material) to be functionalized, 
In regard to claims 15 and 32, due to their dependence on claims 12 and 31 respectively, these claims inherit the references disclosed therein. That being said, the combination of Herr and DesNoyer does not teach “wherein the carbon-based ultrasound contrast agent is functionalized with one or more of carboxylic acid (COOH) or carboxylic group, amine (NH2), ammonia (NH3) or ammonium, pristine, argon (Ar), silicon (Si), a fluorocarbon, nitrogen (N2), fluorine (F), oxygen, alkyl, cycloalkyl, aryl, alkylaryl, amide, ester, ether, sulfonamide, carboxylate, sulfonate, phosphonate, fluorocarbons, carbonates, nitro, halogens (bromine, chlorine, fluorine), boron, boronic acids, biomacromolecules, sugars, proteins, polymers, polyethylene glycol (PEG) or pi-conjugated polymers, and supramolecular/coordination complexes including metal coordination complexes, and supramolecular complexes”.
Mohapatra teaches “wherein the carbon-based ultrasound contrast agent is functionalized with one or more of carboxylic acid (COOH) or carboxylic group, amine (NH2), ammonia (NH3) or ammonium, pristine, argon (Ar), silicon (Si), a fluorocarbon, nitrogen (N2), fluorine (F), oxygen, alkyl, cycloalkyl, aryl, alkylaryl, amide, ester, ether, sulfonamide, carboxylate, sulfonate, phosphonate, fluorocarbons, carbonates, nitro, halogens (bromine, chlorine, fluorine), boron, boronic acids, biomacromolecules, sugars, proteins, polymers, polyethylene glycol (PEG) or pi-conjugated polymers, and supramolecular/coordination complexes including metal coordination complexes, and supramolecular complexes” [0081].
In regard to the carbon-based materials being functionalized with one or more of the listed substances or groups, Mohapatra discloses “A PCG hydrogel was prepared based on a chitosan modified graphene and poly(ethylene glycol) (PEG) according to FIG. 1. […] Chitosan was covalently bonded to graphene via amide bond by reactive the amine groups of chitosan with the COOH (i.e. carboxylic acid) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Herr and DesNoyer so as to include the functionalized carbon-based ultrasound contrast agent as disclosed in Mohapatra in order to allow the echogenic medical implant composition to interact with the body in different ways. For example, the addition of a carboxyl group causes the structure to be able to form hydrogen bonds which can be formed and broken easily. By allowing the graphene (i.e. carbon-based material) to be functionalized, functional groups can be added to the structure to allow it to interact with the body such that it produces a meaningful difference in echogenicity or other factors affecting the detection of the carbon-based material by ultrasound.
In regard to claim 31, due to its dependence on claim 30, this claim inherits the references disclosed therein. That being said, Herr teaches “the injectable or implantable material comprises one or more polymers, random copolymers and/or block co-polymers comprising polystyrene, neoprene, polyetherether ketone (PEEK), carbon reinforced PEEK, polyphenylene, polyetherketoneketone (PEKK), polyaryletherketone (PAEK), polyphenylsulphone, polysulphone, polyurethane, polyethylene, low-density polyethylene (LDPE), linear low-density polyethylene (LLDPE), high-density polyethylene (HDPE), polypropylene, polyetherketoneetherketoneketone (PEKEKK), nylon, fluoropolymers, polytetrafluoroethylene (PTFE or TEFLON®), TEFLON® TFE (tetrafluoroethylene), polyethylene terephthalate (PET or PETE), TEFLON® FEP (fluorinated ethylene propylene), TEFLON® PFA (perfluoroalkoxy alkane), and/or polymethylpentene (PMP) styrene maleic anhydride, styrene maleic 
In regard to the injectable or implantable material comprising one or more of the listed materials, Herr discloses “The composition of claim 13, wherein the shell of the microbubbles comprises 
The combination of Herr and DesNoyer does not teach “wherein: the carbon-based ultrasound contrast agent is a carbon-based material, carbon-based nanomaterial, and/or carbon-based allotrope, each comprising one or more of graphene, graphene powder, graphene oxide, nanoscale graphene oxide, reduced graphene oxide, nanoscale graphene oxide, graphene nanoribbons, graphene nanotubes, graphene sheets, graphene films, granulated graphene, graphene quantum dots, graphene nanoribbons, graphene nanocoils, graphene aerogels, graphene nanoplatelets, carbon nanotubes, single walled carbon nanotubes, double walled carbon nanotubes, or multiwalled carbon nanotubes, Attorney Docket No. WR-CONTRA-105-US Application No.: 16/104,701nanosheets, nanocones, nanoribbons, buckyballs, and/or fullerenes“ .
Mohapatra teaches “wherein the carbon-based ultrasound contrast agent is a carbon-based material, carbon-based nanomaterial, and/or carbon-based allotrope, each comprising one or more of graphene, graphene powder, graphene oxide, nanoscale graphene oxide, reduced graphene oxide, nanoscale graphene oxide, graphene nanoribbons, graphene nanotubes, graphene sheets, graphene films, granulated graphene, graphene quantum dots, graphene nanoribbons, graphene nanocoils, graphene aerogels, graphene nanoplatelets, carbon nanotubes, single walled carbon nanotubes, double walled carbon nanotubes, or multiwalled carbon nanotubes, Attorney Docket No. WR-CONTRA-105-US Application No.: 16/104,701nanosheets, nanocones, nanoribbons, buckyballs, and/or fullerenes” [0060, 0007, 0010, 0063].
In regard to the carbon-based ultrasound contrast agent being one or more of the listed compounds, Mohapatra discloses “a hydrogel composition comprising a graphene, a chitosan, and a polyethylene (glycol) diacrylate (PEGDA)” [0060]. In this case, since the hydrogels are “responsive to specific molecules, such as glucose or antigens, and can be used as biosensors” [0007], under broadest 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the echogenic medical implant composition of Herr and DesNoyer with the graphene material as disclosed in Mohapatra in order to allow the echogenic medical implant used for photothermal therapy. As stated in Mohapatra, “Graphene shown higher photothermal sensitivity than carbon nanotubes (CNT) and was shown to be highly effective in photothermal therapy for cancer [Markovic, Z. M. et al., Biomaterials (2011) 32, 1121; Yang, K. et al., Nano Letters (2010) 10, 3318; Tian, B. et al., Acs Nano (2011) 5, 7000; Yang, K. et al., Advanced Materials (2012) 24, 1868]” [0010]. Thus, graphene can be utilized to perform drug delivery. Furthermore, Mohapatra discloses that “graphene was grafted with positively charged hydrophilic chitosan, which can increase the dissolution of nanoparticles and prevent the aggregation [Bao, H. Q. et al., Small (2011) 7, 1569]. Compared to conventional physical mixing, the graphene nanoparticles were uniformly dispersed inside the nanogel via chemical bonds. The PCG nanogels maintained their dispersion stability and exhibited no aggregation or precipitation for three to four months” [0063]. Since the graphene nanoparticles can be dispersed within a nanogel that is capable of maintaining its dispersion stability for three to four months, it would have been obvious to incorporate graphene into the carbon-based material, carbon-based nanomaterial, and/or carbon-based allotrope disclosed in so as to achieve additional functions like drug delivery over a duration of three to four months.
Response to Arguments
Applicant’s arguments, see Remarks page 12, filed on 03/01/2021, with respect to the objections to the specification have been fully considered and are persuasive. The objections to the specification in the office action of 10/30/2020 have been withdrawn. 

Applicant’s arguments, see Remarks page 12-14, filed on 03/01/2021, with respect to the rejections of the claims under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, after further search and consideration, a new ground(s) of rejection in made in view of Herr et al. US 20170136144 A1 “Herr” and DesNoyer et al. US 20050288481 A1 “DesNoyer” as stated in the 35 U.S.C. 103 rejection section above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mangin US 20030206864 A1 “Mangin”;
Hunter et al. US 20050147599 A1 “Hunter”;
Lee et al. US 20170130194 A1 “Lee”.
Mangin is pertinent to the applicant’s disclosure because it relates to embolic particles are made of material “selected from the group consisting of silicone, polyester, vinyl polymer, fibrin, cellulosic, alginate, polyvinyl alcohol (PVA), gelatin, acrylate polymer, collagen, polyolefins, polyethers, polystyrene, polyurethane, ethylene vinyl alcohol, polyethylene polymer (PVP), polylactic acid (PLA), polymethylmethacrylate (PMMA), polyethylene glycol (PEG), and any copolymer of the foregoing” [Claim 6].
Hunter is pertinent to the applicant’s disclosure because it includes “an injectable vas deferens implant” [0570] to which contrast agents can be added for “localization by x-ray of MRI” [0571].
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/K.E.S. /Examiner, Art Unit 3793        

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793